Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Sakakibara (US 6987377 B2) describes detecting a state of charge of the invention is a state-of-charge detector device that detects a state of charge of a secondary battery which includes: a current detector that detects an electric current through the secondary battery; a voltage detector that detects a voltage between terminals of the secondary battery; and an internal resistance calculator that calculates an internal resistance of the secondary battery based on the current detected and the voltage detected. The device also includes an internal resistance changing rate calculator that calculates a rate of change in the internal resistance calculated, with respect to an amount of charge stored in the secondary battery. Furthermore, state-of-charge determinator is provided which determines a state of charge of the secondary battery based on the rate of change in the internal resistance calculated. The above-described state-of-charge detector device calculates the internal resistance of the secondary battery based on the current through the secondary battery detected by the current detector and the voltage between the terminals of the secondary battery detected by the voltage detector, and calculates the rate of change in the internal resistance with respect to the amount of charge stored in the secondary battery, and determines the state of charge of the secondary battery based on the calculated rate of change in the internal resistance. The internal resistance of a secondary battery rises as the secondary battery is charged. Immediately before the fully charged state is reached, the internal resistance of the secondary battery inflects and then decreases. That is, the rate of change in the internal resistance with respect to the amount of charge stored in the secondary battery shifts from the positive side to the negative side at a predetermined reference point immediately prior to the fully charged state. Therefore, the state of charge can be determined on the basis of the rate of change in the internal resistance. In particular, the precision in detection of the state of charge immediately prior to the full charge can be improved. According to another aspect of the invention, a program as described below is provided. That is, a program that causes a computer connected to a current detector that detects an electric current through a secondary battery and to a voltage detector that detects a voltage between terminals of the secondary battery, to function as a state-of-charge detector device that detects a state of charge of the secondary battery, includes: (a) the step of calculating an internal resistance of the secondary battery based on the current detected by the current detector and the voltage detected by the voltage detector; (b) the step of calculating a rate of change in the internal resistance calculated, with respect to an amount of charge stored in the secondary battery; and (c) the step of determining a state of charge of the secondary battery based on the rate of change in the internal resistance calculated.

	Wada (US 10180461 B2) describes a battery internal state estimation apparatus for estimating an internal state of a battery for use with a host system configured to use the battery when a qualitative property of the battery is met, comprising: circuitry configured to estimate a state of charge of the battery, or in addition to the state of charge, at least one of an internal temperature of the battery and an internal resistance of the battery, based on a current value I(t) of current flowing through the battery at a sampling time t and an inter-terminal voltage V(t) of the battery, which are measured at preset sampling intervals h, and output the estimated state of charge of the battery, or the estimated at least one of the internal temperature of the battery and the internal resistance of the battery in addition to the state of charge, as an internal state x(t) of the battery; correct a value of at least one of elements of the internal state x(t) obtained by the circuitry; and output the corrected values as a corrected value x′(t) of the internal state, thereby outputting a corrected estimate of the state of charge of the battery to permit a determination of whether the qualitative property of the battery is met, wherein the circuitry is configured to: calculate a difference Δx, which is a difference between the internal state x(t) obtained by the circuitry and a corrected value x′(t−h) of the internal state in last sampling; determine whether or not an absolute value |ΔS| of an element ΔS representing the state of charge among elements of the difference Δx is equal to or larger than an absolute value |ΔSI(t)| of a change ΔSI(t) in state of charge obtained based on the current value I(t); set, when the absolute value |ΔS | is equal to or larger than the absolute value |ΔSI(t)|,a value obtained by adding the corrected value x′(t−h) of the internal state in the last sampling to a value obtained by scaling the difference Δx so that the element ΔS representing the state of charge becomes the same as the change ΔSI(t)in state of charge, as the corrected value x′(t) of the internal state; and when the absolute value |ΔS | is smaller than the absolute value |ΔSI(t)|: set, when the current value I(t) and the element ΔS representing the state of charge have the same sign, the internal state x(t) obtained by the circuitry as the corrected value x′(t) of the internal state; and set, when the current value I(t) and the element ΔS representing the state of charge have different signs, the corrected value x′(t−h) in the last sampling as the corrected value x′(t) of the internal state without change.

	KOBA (US 2015/0145521 A1) describes a method of selecting a used secondary battery that is reusable from a plurality of collected used secondary batteries, comprising: an internal resistance measurement step of measuring a specific internal resistance at a specific battery temperature of each of the used secondary batteries; and a selection step of selecting used secondary batteries having the specific internal resistance smaller than a preset threshold from the plurality of used secondary batteries whose specific internal resistances have been measured; the threshold being set by a process including a step of measuring the specific internal resistance of each of a plurality of sample secondary batteries that are used secondary batteries prepared for determining the threshold; continuously discharging each of the sample secondary batteries at a battery temperature equivalent to the specific battery temperature, and measuring a minimum voltage in the each sample secondary battery during a period of the discharge; plotting the specific internal resistances and the minimum voltages of each of the sample secondary batteries to create a correlation chart; determining a regression line of sample secondary batteries including at least all of the sample secondary batteries having a specific internal resistance not exceeding a reference value among the plurality of sample secondary batteries in the correlation chart; determining a lower limit line that is parallel to the regression line and shifted a predetermined value from the regression line to a side where the minimum voltage is lower in the correlation chart; calculating a value obtained by dividing a ranking number of batteries in region of the plurality of sample secondary batteries in ascending order of the specific internal resistance by a total number of sample secondary batteries, wherein the batteries in region are contained in a region of the correlation chart where the specific internal resistance is larger than the reference value and the minimum voltage does not exceed the lower limit line; specifying a battery having a smallest specific internal resistance out of the batteries contained in the region and having a calculated value exceeding a preset value; and setting the specific internal resistance of the specified battery contained in the region as the threshold.

	Ohkawa (US 10209317 B2) describes a battery control device, comprising: a current detector that detects an electric current flowing through a battery; a voltage detector that detects a voltage between both ends of the battery; a temperature sensor that detects a temperature of the battery; and a controller programmed to calculate an internal resistance increase rate of the battery based on the electric current detected by the current detector, the voltage between the both ends detected by the voltage detector, and the temperature detected by the temperature sensor; obtain calculation results of the internal resistance increase rate which correspond to a degree of deterioration of the battery, by setting a predetermined calculation invalid time based on the internal resistance increase rate, wherein the calculation results of the internal resistance increase rate are invalidated for an invalid period from a start of charging or discharging of the battery to a lapse of the calculation invalid time by stopping calculation of the internal resistance increase rate for the invalid period to obtain a stable rate of increase in an internal resistance value of the battery, and wherein the calculation invalid time is increased when the electric current is increased; and control the charging and the discharging of the battery based on the calculation results of the internal resistance increase rate.

	OHKAWA (US 2016/0097819 A1) describes a battery control device, comprising: a current detection unit that detects an electric current flowing through a battery; a voltage detection unit that detects a voltage between both ends of the battery; a temperature detection unit that detects the temperature of the battery; an internal resistance increase rate calculation unit that calculates the internal resistance increase rate of the battery based on the electric current detected by the current detection unit, the voltage between the both ends detected by the voltage detection unit, and the temperature detected by the temperature detection unit; and to obtain the calculation results of the internal resistance increase rate which correspond to the degree of the deterioration of the battery, a calculation invalid time setting unit that sets a predetermined calculation invalid time according to the characteristics of the internal resistance increase rate, wherein the calculation results of the internal resistance increase rate are invalidated for an invalid period from the start of charging or discharging of the battery to the lapse of the calculation invalid time, further comprising a deterioration state determination unit that determines the health state of the assembled battery based on the internal resistance increase rate calculated by the internal resistance increase rate calculation unit, wherein the deterioration state determination unit determines the degree of deterioration of the assembled battery to the exclusion of the calculation results of the internal resistance increase rate for the invalid period to invalidate the calculation results of the internal resistance increase rate for the invalid period.
	Allowable Subject Matter
2.	Claims 1 and 4-8 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 6 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a battery diagnostic device comprising: determines the temperature acquired by the acquisition unit as the diagnostic temperature when the temperature acquired by the acquisition unit is lower than the first temperature and equal to or higher than the second temperature, and determines a third temperature that is lower than the second temperature as the diagnostic temperature when the temperature acquired by the acquisition unit is lower than the second temperature. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 4-5 and 8 are allowed due to their dependency on claim 1.

Regarding claim 6:
The primary reason for the allowance of claim 6 is the inclusion of a battery diagnostic method executed by a computer of a battery diagnostic device, the battery diagnostic method comprising:  determining the first temperature as the diagnostic temperature when the temperature acquired in the acquisition step is equal to or higher than the first temperature, determining the temperature acquired in the acquisition step as the diagnostic temperature when the temperature acquired in the acquisition step is lower than the first temperature and equal to or higher than the second temperature, and determining a third temperature that is lower than the second temperature as the diagnostic temperature when the temperature acquired in the acquisition step is lower than the second temperature. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 7:
The primary reason for the allowance of claim 7 is the inclusion of a battery diagnostic program executed by a computer of a battery diagnostic device, the battery diagnostic program comprising: determining the temperature acquired in the acquisition step as the diagnostic temperature when the temperature acquired in the acquisition step is lower than the first temperature and equal to or higher than the second temperature, and determining a third temperature that is lower than the second temperature as the diagnostic temperature when the temperature acquired in the acquisition step is lower than the second temperature. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 10, 2022